IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 February 25, 2008
                                 No. 05-40934
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

MIGUEL ANGEL ESPARZA

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                        USDC No. 5:04-CR-2502-ALL


Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.
PER CURIAM:*
      Miguel Angel Esparza appeals following his jury trial conviction on one
count of possession with intent to distribute in excess of five kilograms of
cocaine. Esparza challenges the sufficiency of the evidence, arguing that there
was not sufficient proof that he knew that a controlled substance was hidden in
the vehicle he was driving.
      Because Esparza failed to renew his motion for a judgment of acquittal at
the close of all the evidence, this court reviews his sufficiency challenge only to

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 05-40934

determine “whether his conviction resulted in a manifest miscarriage of justice.”
United States v. Inocencio, 40 F.3d 716, 724 (5th Cir. 1994).         A manifest
miscarriage of justice exists “only if the record is devoid of evidence pointing to
guilt, or . . . because the evidence on a key element of the offense was so tenuous
that a conviction would be shocking.” United States v. Pierre, 958 F.2d 1304,
1310 (5th Cir. 1992) (en banc) (internal quotations and citations omitted).
      Guilty knowledge may sometimes be inferred from control of a vehicle
containing contraband, but where, as here, the contraband is concealed, this
court requires the Government to produce additional evidence that the
defendant knew about it. United States v. Diaz-Carreon, 915 F.2d 951, 954 (5th
Cir. 1990). Statements that are inconsistent, false, or implausible may establish
consciousness of guilt. See United States v. Cuellar, 478 F.3d 282, 295 (5th Cir.)
(en banc), cert. granted, 128 S. Ct. 436 (2007).
      The record shows that Esparza made inconsistent statements regarding
the length of time he had owned the vehicle and that Esparza falsely told federal
authorities that he was on his way to visit his aunt in a San Antonio hospital.
In view of these statements, the jury could reasonably have concluded that
Esparza knew that the vehicle he was driving contained a controlled substance.
See Cuellar, 478 F.3d at 295; Diaz-Carreon, 915 F.2d at 954-55. Esparza’s
conviction was not “a manifest miscarriage of justice.” Pierre, 958 F.2d at 1310
(internal quotations omitted). Accordingly, the judgment of the district court is
AFFIRMED.




                                        2